DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Worsley (US 2010/0190639 A1).
In regards to claim 1, Worsley teaches a method, comprising: forming a carbon aerogel on a substrate to produce a highly adsorptive structure (carbon aerogel on nanotubes, see abstract and paragraph 48), wherein the carbon aerogel is characterized by having physical characteristics of in-situ formation on the substrate (see abstract and paragraphs 10 and 25).
In regards to claims 2, 8, 11, 12 and 13, Worsley teaches the limitations of claim 1 and further teaches thermally activating a precursor material (sol-gel mixture is heated in an oven, see paragraph 51) to form carbon aerogel (see pyrolyzing to produce aerogel, paragraph 45; for claim 2), wherein reacting the precursor material with a catalyst to form a hydrogel includes washing the hydrogel (thermally treating and washing the wet gel with acetone to remove water from the pores, see paragraph 51; for claims 8, 11), wherein the supercritical drying of the hydro gel (wet gel) is performed using carbon dioxide (see paragraphs 51-52; ; for claims 12, 13).
In regards to claims 3, 4, and 7, Worsley teaches the limitations of claim 2, and further teaches burning carbon off of the precursor material in an oxidizing atmosphere (combustion of the carbon support while oxidizing, see paragraph 72 ; for claim 3), where the drying atmosphere includes carbon dioxide (see paragraph 60; for claim 4); wherein the drying/flowing atmosphere comprising carbon dioxide (CO2, see paragraph 60; for claim 7).
In regards to claims 5-6, Worsley teaches the limitations of claim 2 and further teaches opening closed pores (see paragraph 56; for claim 5) and creating new pores within the precursor material (see increase in porosity, paragraph 66, 69 and 74; for claim 6).
In regards to claims 9 and 10, Worsley teaches the limitations of claim 8 and further teaches that the catalyst comprises a glacial acetic acid (see paragraph 105).
In regards to claims 14-16, Worsley teaches the limitations of claim 8 and further teaches carbonizing the hydrogel (see paragraphs 60, 108; for claim 14), where the carbonizing is performed under an atmosphere comprising molecular nitrogen (flowing nitrogen, see paragraph 60; for claim 15) at a temperature of at least 1000°C (1400 degree Celsius, see paragraph 60; for claim 16).
In regards to claim 17, Worsley teaches the limitations of claim 1 and further discloses that the forming is performed according to a predefined pattern (see claims 1-3 and abstract).
In regards to claim 19, Worsley teaches the limitations of claim 1 and further discloses chemically modifying at least one surface of the carbon aerogel (surface area increases, see paragraph 56) to modify a binding energy between a refrigerant gas and the carbon aerogel (this is an intended result limitation, 2173.05(g)).
In regards to claim 20, Worsley teaches the limitations of claim 1 and further discloses the carbon aerogel being adhered to an interior and/or an exterior surface of a plurality of microchannels present in the substrate (depositing of the carbon aerogel on the macro and micropores, see paragraphs 69, 48 and abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Worsley (US 2010/0190639 A1) as applied to claim 1 above and further in view of Ohki (US 2003/0143398 A1).
In regards to claim 18, Worsley teaches the limitations of claim 1 and further teaches high thermal conductivity between the aerogel and the substrate (see paragraph 7). However, Worsley does not explicitly teach biasing the carbon nanotube.
However, Ohki teaches biasing the carbon nanotube (biasing applied to the carbon nanotube, see paragraph 214).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the forming method of Worsley by biasing the carbon aerogel towards the substrate based on the teachings of Ohki wherein the biasing increases thermal conductivity between the carbon aerogel and the substrate in order for carbon nanotube to have low crystallinity by electrical evaluation (see paragraph 214, Ohki).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763